SECONDARY BATTERY, BATTERY PACK, ELECTRICALLY DRIVEN VEHICLE, ELECTRIC POWER STORAGE SYSTEM, ELECTRIC TOOL, AND ELECTRONIC DEVICE
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2020 and February 24, 2021 are being considered by the examiner.

Restriction/Elections
Applicant’s election of Invention I including claims 1-9 and 13, and Species including Formula (1) in the reply filed on January 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites a number ratio of the primary negative electrode active material particles to a sum of … is 95% or more. However, it is unclear whether or not the claimed primary negative electrode active material particles includes those constituting the secondary negative electrode active material particles. Note that one of ordinary skill in the art knows secondary negative electrode active material particles are composed of primary negative electrode active material particles.
The term “kind” in at least claims 1, 2, 4, 6 and 9 renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “kind”), thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(b) III. E. In this case, the term “kind” is interpreted as referring to a class or group of individual objects, things, etc., of the same nature or character, or classified together because they have traits in common. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured to control operation of the secondary battery” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140027679 A1, hereafter Kim) in view of Saruwatari et al. (US 20090017381 A1, hereafter Saruwatari).
Regarding claim 1, Kim teaches a secondary battery comprising:
a positive electrode (“cathode” in, e.g., [0003], [0091]);
a negative electrode (“anode” in, e.g., [0065]) including a negative electrode active material layer including a negative electrode active material (See, e.g., “anode active material” and “coat” in, e.g., [0066])  and a negative electrode conductive agent (e.g. based-materials listed in [0068]), and
an electrolytic solution (e.g., [0090]-[0091]),
wherein the negative electrode active material includes a plurality of primary negative electrode active material particles and a plurality of secondary negative electrode active material particles (See at least [0002], [0029]), and the negative electrode active material includes a lithium titanium composite oxide represented by Li4Ti5O12 ([0042]), which reads on the Formula (1) as claimed when x=1/3, and
prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Kim further teaches that the weight ratio of the primary negative electrode active material particles to the secondary negative electrode active material particles can be optimized to be an appropriate ratio when mixed in order to obtain a high-density electrode with improved adhesion property and high rate capability (e.g., [0025]-[0026]). Thus, Kim implicitly suggests that a number ratio of the primary negative electrode active material particles to the secondary negative electrode active material particles may be optimized, since one of ordinary skill in the art would readily appreciate that a change of weight ratio can be accomplished by a change of a number ratio of the primary negative electrode active material particles to the secondary negative electrode active material particles. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have optimized the number ratio of the primary negative electrode active material particles to the secondary negative electrode active material particles through routine experimentation to arrive at the claimed “95% or more”. In addition, in the absence of unexpected results or evidence that the claimed ratio is critical, the “95% or more” is not patentably distinguishable. Upon review of the instant specification, there does not appear to be any criticality to the claimed ratio.
Kim teaches the negative electrode conductive agent can be carbon-based materials, but does not specifically disclose the negative electrode conductive agent is flaky carbon 
Kim in view of Saruwatari further teaches a ratio of a weight of the negative electrode conductive agent to a weight of the negative electrode active material layer is 2% to 20%, overlapping the instantly claimed 2.5% by weight or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Kim in view of Saruwatari teaches the secondary battery according to claim 1, wherein the flaky carbon materials include flaky graphite ([0031], Saruwatari).
Regarding claim 4, Kim in view of Saruwatari teaches the secondary battery according to claim 1, and Kim further teaches the positive electrode includes a positive electrode active material represented by the formula LiCoO2 ([0071]). Saruwatari further discloses that LiCoO2 and LiCoPO4 (when a=1, LiaCoO2 and LiaCoPO4 become LiCoO2 and LiCoPO4, respectively) are functional equivalents as the positive electrode active material ([0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention 2 of Kim with LiCoPO4 of Saruwatari as the positive electrode active material, since the substitution of known equivalents for the same purpose is prima facie obvious. See MPEP § 2144.06.
Regarding claim 5, Kim in view of Saruwatari teaches the secondary battery according to claim 1, and Kim further teaches the electrolytic solution includes an ethylene carbonate ([0090]). Saruwatari further discloses that ethylene carbonate and the combination of propylene carbonate, dimethyl carbonate and ethyl methyl carbonate are functional equivalents as components of the electrolytic solution (See [0100]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced ethylene carbonate with the combination of propylene carbonate, dimethyl carbonate and ethyl methyl carbonate as components of the electrolytic solution, since the substitution of known equivalents for the same purpose is prima facie obvious. See MPEP § 2144.06.
Further, propylene carbonate is a cyclic carbonate ester, and dimethyl carbonate and ethyl methyl carbonate are chain carbonate esters.
Regarding claim 8, Kim in view of Saruwatari teaches the secondary battery according to claim 1, wherein the secondary battery includes a lithium ion secondary battery (at least [0003], [0006]-[0007]).
Regarding claim 13, Kim in view of Saruwatari teaches an electronic device comprising the secondary battery according to claim 1 as an electric power supply source (See [0074]).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Saruwatari, as applied to claim 1 above, and further in view of Ahn et al. (US 20070092802 A1, hereafter Ahn).
claims 6-7, Kim in view of Saruwatari teaches the secondary battery according to claim 1, but does not appear to teach an unsaturated cyclic carbonate ester in the electrolytic solution.
In the same field of endeavor, Ahn discloses that ethylene carbonate and vinylene carbonate are functional equivalent as components in the electrolyte solution ([0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced ethylene carbonate of Kim with vinylene carbonate of Ahn as a component of the electrolyte solution, since the substitution of known equivalents for the same purpose is prima facie obvious. See MPEP § 2144.06.  Vinylene carbonate is an unsaturated cyclic carbonate ester.  Kim as modified further teaches the content of the vinylene carbonate in the electrolytic solution is 0.1% to 10% by weight ([0031], Ahn), overlapping the instantly claimed 0.001% to 2.5% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Saruwatari, as applied to claim 1 above, and further in view of Inagaki et al. (US 20100255352 A1, hereafter Inagaki).
Regarding claim 2, Kim in view of Saruwatari teaches the secondary battery according to claim 1, but does not teach an element is fixed on a surface of the lithium titanium composite oxide represented by the Formula (1).
In the same field of endeavor, Inagaki discloses that a coating layer of a metal such as Mg coated on the surface of a lithium titanium composite oxide would efficiently suppress the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have coated the lithium titanium composite oxide with a metal coating layer, as taught by Inagaki, in order to achieve advantages stated above.
Further, Inagaki discloses that the thickness of the coating layer can be adjusted ([0022]). Thus, one skilled in the art would readily appreciate that the content in mole of the metal element such as Mg can be accordingly adjusted. One of ordinary skill in the art would readily arrive at the instantly claimed range of 0.001 mol% to 5 mol% through routine experimentation. In addition, in the absence of unexpected results or evidence that the content as claimed is critical, the claimed range is not patentably distinguishable. Upon review of the instant specification, there does not appear to be any criticality to the claimed content.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugeno et al. (US 20160149177 A1, hereafter Sugeno) in view of Kim and Saruwatari.
Regarding claim 9, Sugeno teaches a battery pack (See at least Fig. 4: 16 battery blocks B1 through B 16 connected in series) comprising:
a secondary battery (any of B1 to B16, for example);
a controller configured to control operation of the secondary battery (control unit 7, Fig. 4; and at least [0063]-[0066]); and
a switch configured to switch operation of the secondary battery in accordance with instruction from the controller (MUX 8, Fig. 4; and at least [0063]-[0066]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727